Citation Nr: 0712088	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for traumatic spondylolisthesis of L4-L5 from 
November 1, 2002 to February 13, 2006.

2.  Entitlement to a disability rating in excess of 40 
percent for traumatic spondylolisthesis of L4-L5 on and after 
February 14, 2006.

3.  Entitlement to a disability rating in excess of 30 
percent for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1943 to November 1947 and from July 1948 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied 
entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected hiatal hernia.  That 
rating decision also granted service connection for traumatic 
spondylolisthesis of L4-L5 and assigned a 10 percent 
disability rating, effective in November 1, 2002.  
Subsequently, a June 2006 rating decision granted an 
increased rating of 40 percent for the service-connected 
traumatic spondylolisthesis of L4-L5 effective February 14, 
2006.

In July 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

Throughout his claim for an increased rating for his service-
connected hiatal hernia, the veteran as asserted that the 
service-connected hernia has permitted encroachment of his 
gastrointestinal tract into his chest cavity resulting in 
restriction to the lungs and shortness of breath.  There is 
some evidence of record which supports this assertion.  
However, this issue is distinct from the issue involving the 
rating of the hiatal hernia disability.  Accordingly, the 
issue of service connection for a respiratory disorder, 
manifested by shortness of breath, claimed as secondary to 
the service-connected hiatal hernia is referred to the RO for 
action deemed appropriate.  

The case was previously before the Board in November 2005, 
when it was remanded for additional development including 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  From November 1, 2002 to February 13, 2006, the veteran's 
service-connected traumatic spondylolisthesis of L4-L5 was 
manifested by:  forward flexion to 85 degrees; extension to 5 
degrees; lateral flexion to 10 degrees, bilaterally; and, 
complaints of pain and discomfort.  There was evidence of 
severe limitation of motion of the lumbar spine, but no 
evidence of ankylosis, neurologic abnormalities, or a 
fractured vertebra.

2.  Effective February 14, 2006, the veteran's service-
connected traumatic spondylolisthesis of L4-L5 is manifested 
by:  forward flexion to 30 degrees with pain; extension to 8 
degrees with pain; lateral flexion to 20 degrees on the right 
with pain and 22 degrees on the left with pain; no ability 
for rotation to either side; and, complaints of stiffness, 
pain and discomfort.  There is no evidence of paraspinal 
muscle spasm, ankylosis, or a fractured vertebra.  However, 
there is evidence of decreased sensation of the lower 
extremities.

3.  Effective February 14, 2006, the veteran is assigned a 
separate 10 percent disability rating for left leg 
radiculopathy and a separate 10 percent disability rating for 
right leg radiculopathy.  

4.  The veteran's service-connected hiatal hernia is 
manifested by:  complaints of heartburn pain, bloating, and 
weekly regurgitation.  It is not manifested by vomiting, 
anemia, weight loss, hematemesis or melena.  




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating based on limitation 
of motion, and not in excess thereof, for traumatic 
spondylolisthesis of L4-L5, from November 1, 2002 to February 
13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).

2.  The criteria for a disability rating in excess of 40 
percent for traumatic spondylolisthesis of L4-L5 on and after 
February 14, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic 
Code 5243 (2006).

3.  The criteria for a rating in excess of 30 percent for 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Diagnostic Code 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for increased 
disability ratings.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions and hearing testimony; private medical treatment 
records; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims for increased disability ratings 
for his service-connected low back disorder and hiatal 
hernia.  

The Board notes that the veteran retired after serving over 
20 years on active duty.  As a military retiree he is 
eligible for post-service medical treatment at service 
department medical facilities.  Much of the medical evidence 
of record consists of such records.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

I.  Traumatic Spondylolisthesis of L4-L5 

The April 2003 rating decision on appeal granted service 
connection for traumatic spondylolisthesis of L4-L5 and 
assigned a 10 percent disability rating, effective in 
November 1, 2002.  Subsequently, a June 2006 rating decision 
granted an increased rating of 40 percent for the service-
connected low back disorder, effective February 14, 2006.  
The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection.  
Thus, the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent). 38 C.F.R. § 4.71, Diagnostic Code 5295 (effective 
before September 26, 2003).

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbar strain is 5237 while the new Diagnostic Code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  Rating in excess of 10 percent from November 1, 2002 to 
February 13, 2006

The veteran's claim for service connection for a low back 
disorder was received by VA in November 2002.  Treatment 
records revealed that the veteran had low back pain and a 
June 1993 x-ray examination report revealed degenerative 
changes of the lumbosacral spine including evidence of disc 
space narrowing and degenerative disc disease.  

In February 2003, a VA examination of the veteran was 
conducted.  The veteran reported complaints of back pain and 
positional intolerance for sitting for periods of time over 
an hour.  Range of motion testing of the lumbar spine 
revealed:  forward flexion to 85 degrees; extension to 5 
degrees; and lateral flexion to 10 degrees, bilaterally.  
Straight leg raise testing was negative.  Strength and reflex 
testing of the lower extremities was normal.  There was no 
evidence of ankylosis, neurologic abnormalities, or a 
fractured vertebra.

The veteran's service-connected low back disability is 
assigned an initial disability rating of 10 percent effective 
from the initial date of service connection in November 2002, 
until February 14, 2006.  This disability rating was assigned 
under Diagnostic Code 5293 for mild intervertebral disc 
syndrome.  

The evidence supports the assignment of a 40 percent 
disability rating for the veteran's service-connected low 
back disability for the period of time from November 1, 2002 
to February 13, 2006 under Diagnostic Code 5292 for severe 
limitation of motion of the lumbar spine.  Which is the 
highest disability rating assignable under this Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 26, 2003).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for this 
period of time.  Simply put, there is no evidence that the 
veteran had a vertebral fracture, ankylosis of the spine, 
sciatic neuropathy, muscle spasm, for any other neurologic 
abnormalities which would support the assignment of a 
disability rating in excess of 40 percent.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5293 (effective before 
September 26, 2003). Accordingly, a disability rating in 
excess of 40 percent for the period of time from November 1, 
2002 to February 13, 2006 is not warranted.  

B.  Rating in Excess of 40 percent on and after February 14, 
2006

In February 2006, the most recent VA Compensation and Pension 
examination of the veteran was conducted.  The veteran 
reported having constant low back pain that radiated down 
both legs and into both feet.  Range of motion testing of the 
lumbar spine was conducted and revealed:  forward flexion to 
30 degrees with pain; extension to 8 degrees with pain; 
lateral flexion to 20 degrees on the right with pain and 22 
degrees on the left with pain; and no ability for rotation to 
either side.  Physical examination revealed tenderness but no 
muscle spasm.  Straight leg raise testing was positive with 
resulting numbness in both feet.  There was no evidence of 
ankylosis or a fractured vertebra.  The diagnosis was 
degenerative disc disease with radiculopathy.  The veteran 
has been assigned two separate 10 percent disability ratings 
for the symptoms of lower extremity radiculopathy in each leg 
effective February 14, 2006 and there is no evidence that the 
veteran disagrees with these assigned disability ratings.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected low back disability.  In order to 
warrant the assignment of a disability rating in excess of 40 
percent there would need to be evidence of either ankylosis 
of the spine or of incapacitating episodes of at least 6 
weeks over the prior 12 months.  While the veteran's range of 
motion of the lumbar spine severely limited, there is no 
evidence of record showing any diagnosis of ankylosis, nor is 
there evidence that the veteran suffers from incapacitating 
episodes within the meaning of the controlling regulations.  
Accordingly, entitlement to a disability rating in excess of 
40 percent for the service-connected low back disability is 
denied.  

II.  Hiatal Hernia

The veteran is service-connected for hiatal hernia at a 30 
percent disability rating.  In February 2003, a VA 
examination of the veteran was conducted.  The veteran 
reported taking prescription medication, but that he still 
had burning heartburn pain, especially with bending, lifting, 
or lying down.  The veteran had pyrosis, but there was no 
evidence of dysphagia, hematemesis, or melena.  The veteran 
reported episodes of regurgitation and reflux.  His weight 
was noted to be stable.  

In February 2006, the most recent VA examination of the 
veteran was conducted.  The veteran again reported having 
heartburn pain along with gas bloating.  He also reported 
having regurgitation at least once a week, but denied having 
nausea or vomiting. There was no evidence of anemia, weight 
loss, hematemesis or melena.  

Review of the medical treatment records in the claims file 
reveals occasional treatment for gastrointestinal symptoms 
consistent with those noted on the two VA examination 
reports.  

Hiatal hernia is rated under Diagnostic Code 7346.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating 
contemplated persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. 38 C.F.R. § 4.114, Code 
7346 (2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected hiatal hernia.  There is simply 
no evidence that the veteran has any of the symptoms which 
warrant the assignment of a rating in excess of 30 percent.  
There is no evidence of vomiting, material weight loss, 
hematemesis, melena, anemia, or severe impairment of health.  
Accordingly, an increased rating for hiatal hernia must be 
denied.  

III.  Duties to Notify and to Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
November 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records, VA medical treatment 
records, and private medical records have been obtained and 
he has been accorded several VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).






	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 40 percent is granted for traumatic 
spondylolisthesis of L4-L5, from November 1, 2002 to February 
13, 2006, subject to the law and regulations governing the 
payment of monetary awards.  

A disability rating in excess of 40 percent for traumatic 
spondylolisthesis of L4-L5, on and after February 14, 2006, 
is denied.

A disability rating in excess of 30 percent for a hiatal 
hernia is denied.  



____________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


